DETAILED ACTION
This is the first action on the merits for application 17/294,598 filed on 05/17/2021.  Claims 1-10 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 has been considered by the examiner.
Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 12/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the higher friction member has a lower area ratio than that of the lower friction member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota (EP0267027A2).

 multiple friction members (44,46) arranged on a surface of a core metal (20), which is formed in a flat plate annular shape, along a circumferential direction (as shown in Fig.7) through a clearance (gap between 44 and 46 as shown in Fig.8), 
wherein the friction members include two types of higher friction member (44) and lower friction member (46) having elasticity in a thickness direction and having relatively- different heights from the surface of the core metal (as shown in Fig.8, the thickness of 46 is different than thickness of 44), and the higher friction member is formed less elastically deformable in the thickness direction than the lower friction member. (Col.5 lines 38-55 on page 11)
Claim 3: wherein each friction member includes a paper body containing a papermaking fiber (col.1 lines 14-16), and the higher friction member is formed with a higher density than that of the lower friction member (col.5, lines 38-44), and accordingly, is formed less elastically deformable in the thickness direction than the lower friction member (see col.5 lines 38-44 and Fig.8).
Claim 4: wherein the higher friction member (44) has a lower area ratio than that of the lower friction member (e.g. because the area ratio, height/width, of 44 is smaller than ratio area of 46 as shown in Fig.8).
Claim 5: wherein the lower friction member is formed such that an area thereof expands from an inside to an outside in a radial direction of the core metal.
Claim 6:  A wet multiplate clutch device (Figs.7-9) comprising: a multiple wet friction plates (115 from Fig.9, Fig. 9 is a fragmentary sectional view of a clutch or brake incorporating friction plates made in accordance with the present invention) according to 
Claim 7: wherein the multiple wet friction plates (Fig.7, 18) are arranged at positions shifted in the circumferential direction of the core metal (20) such that positions of the higher friction members in the circumferential direction do not overlap with each other (as shown in Fig.7, the higher friction member arranged in circumferential direction and do not overlap with each other) and positions of the lower friction members in the circumferential direction do not overlap with each other between adjacent ones of the wet friction plates through the separator plate (as shown in Fig.7, the lower friction member 46 arrange in circumferential direction and do not overlap each other) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (EP0267027A2) in view of Toritani (JP2007155096A)

Toritani teaches wet multi plate clutch (fig.1), having friction plate (30) with a first friction member (32) is formed higher by an amount of equal to or higher than 1% and equal to or lower than 25% of a thickness of a second friction member (33; as shown in fig.2b the first friction material 32 has greater axial thickness than second friction material 33 friction material; see page 4, lines 18-22).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have first friction member is formed higher by an amount of equal to or higher than 1% and equal to or lower than 25% of a thickness of a second friction member as taught by Toritani in the clutch device of Kubota so that it would provide durable, high capacity and low drag (see page 3, line 10)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tokumasu (US 20120298463) discloses friction plate, metal core as shown in Figs.1, 2.
Mordukhovich (US 20090078527) discloses friction plate, reaction plate as shown in Figs.1-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/            Examiner, Art Unit 3659